First of all, on behalf of the people and the Government of the Republic of Korea, I would like to take this opportunity to convey my deepest sympathy to the victims of the earthquake that hit Mexico on 19 September as well as to the people and the Government of Mexico.
I would like to express my respect and gratitude to all Member States and the staff of the Secretariat for their contributions to world peace and security.
I congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy- second session. I expectt this session will yield many meaningful results under his excellent leadership.
I also wish Secretary-General António Guterres great success. The Republic of Korea is a strong supporter of the goals of the United Nations aimed at preventing conflicts and sustaining peace. I look forward to its rebirth as an even stronger organization for fostering peace and prosperity for all peoples during his tenure as Secretary-General.
As I prepared this address, I thought about the spirit of the United Nations and the joint mission we all share. The United Nations is perhaps one of the best institutional inventions created by human intelligence. It was born to save succeeding generations from the scourge of war and has worked tirelessly to meet the challenges confronting humankind over the past 70 years. The role and contribution to the international community of the United Nations will continue to grow over time. Today the number of transnational issues continues to increase, and no country can resolve them single-handedly. For this reason, we should truly fulfil the spirit of the United Nations in finding solutions to all the problems facing us.
To that end, I hope the world will look to the Republic of Korea, located on the southern part of the Korean peninsula at the eastern end of the Eurasian continent. I believe the candlelight rallies last winter in my country represented a historic moment that reflectedthe brilliant achievement of the spirit of the United Nations. Embodying the power of cooperation and solidarity in defiance of challenges, the rallies lit the way ahead towards a future for humankind. Some may remember the scenes of the candlelight rallies shown by the media. On streets sparkling with millions of lights, people expressed their opinions freely and joined in discussions on every street corner. There was singing, dancing and painting, the radiant faces of parents taking their children by the hand to join the rallies, and the pride of young people who picked up trash on the streets afterwards. All those scenes were very much a part of our democracy and peace.
The candlelight revolution in Korea started in a public square where a yearning for the restoration of democracy and the Constitution awakened citizens’ collective intelligence. I myself participated in the rallies as an ordinary citizen. The people of the Republic of Korea achieved democracy in the most peaceful and beautiful manner. They proved the power of popular sovereignty, which is the quintessence of democracy. They also proved that the power of peace can bring greater changes to the world than violence can.
The new Administration of the Republic of Korea was made possible by that candlelight revolution. Beyond its significance in making way for democratic elections, the Administration was established through the people’s participation and aspirations in the awareness that they are the rightful owners of the nation. I stand here now on behalf of that Administration. I am very thankful for, as well as proud, of the fact that the Republic of Korea, while it is a democracy that bloomed only recently, has shown the world new hope for that form of Government. Currently building on its new-found strength, the Republic of Korea intends to play an active role in addressing the issues facing the international community.
The Republic of Korea has always walked in step with the United Nations. Since our Government was established, in 1948, we have received significant assistance from the United Nations, both during the Korean War and in the process of post-war reconstruction. Although we were not able to become a Member of the United Nations until 1991, we have enhanced our role and responsibilities as a State Member faster than any other in the span of only a single generation. Since 1993, Korea continues to participate in peacekeeping operations. As Chair of the Peacebuilding Commission this year, it is focusing on resolving the root causes of conflicts.
In the past five years, the Republic of Korea has increased its financial assistance for refugees 15- fold, and last year, it joined the $20-million-plus club under the aegis of the Office of the United Nations High Commissioner for Refugees. By expediting the implementation of the Paris Agreement on Climate Change and making changes in its own energy policy, the Korean Government is also taking a lead role in supporting the climate-change responses of developing countries through the Global Green Growth Institute and the Green Climate Fund. Moreover, my Administration has reached the goal of filling 30 per cent of its Cabinet positions with female ministers, thereby spearheading efforts to realize gender equality, one of the Goals of the 2030 Agenda for Sustainable Development.
In the next few years, the Republic of Korea will significantly increase its contributions to the United Nations in every sector. It is truly meaningful that the theme of this session of the General Assembly — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — is in line with the philosophy of governance of the new Administration in the Republic of Korea. “People come first” is the slogan that I have used for several years to express my political philosophy, and the people are at the centre of every policy of my new Administration. As of now, my Administration is pursuing bold measures to change the economic paradigm so as to deal with inequalities that stand in the way of growth and social cohesion. We are currently pursuing economic policies focused on income growth for individuals and households, and promoting an economy in which growth is fuelled by job creation and everyone can enjoy equal opportunities and the products of growth.
That is what we call a people-centred economy. My Administration’s determined endeavours to realize inclusive growth will not be confined to our country. In accordance with that new paradigm, the Republic of Korea will offer its support for sustainable growth in developing countries.
I was born in a refugee town in the middle of the Korean War. That civil war, which evolved into an international war, devastated countless lives. More than 3 million people died, and many of the survivors were deprived of a decent living. My father was one of them. My father, who believed that he was taking temporary refuge at that time, was never able to return to his hometown before he passed away. I come from one of the separated families — victims whose human rights were violated because of the war. The war has yet to come to a complete end.
The Korean War, which began as an offshoot of the larger Cold War, continues to this day. Although the Cold War ended and it has been 64 years since the conclusion of the Korean armistice agreement, the war continues in the form of an uneasy ceasefire on the peninsula — the last remnant of the Cold War order in North-East Asia. As tensions mount in North-East Asia because of the North Korean nuclear and missile issue, the memory of war and its wounds are becoming more acute, and hearts that long for peace are filled with pain. That describes the situation concerning the Republic of Korea on the Korean peninsula in September 2017.
For me, the President of the only divided country in the world, achieving peace is a calling and a historic duty. I represent my fellow citizens, who have sent a message of peace through their candlelight revolution to the global village in which wars and conflicts know no end. At the same time, I have been entrusted with the responsibility of safeguarding my people’s right to peace and to undisturbed daily life as universal values. For those reasons, I hope that North Korea will be able to choose its own path leading to peace. I believe that peace, when it is chosen willingly, naturally becomes sound and sustainable. More than anything, I am grateful that my convictions are shared by the international community.
Despite the international community’s concerted demands and warnings, and to our great disappointment and indignation, North Korea recently carried out its sixth nuclear test and additional missile-related provocations. In the wake of the nuclear test, the Korean Government has consequently convinced countries in and beyond the region of the need for stronger sanctions and pressure to make North Korea end them and choose the path of dialogue. I very much appreciate the Security Council’s unanimous and unprecedentedly rapid adoption of resolution 2375 (2017), on North Korea sanctions, with measures tougher than in any previous resolution. That clearly reflects the fact that the international community is collectively outraged and is responding with one voice to address the North Korean nuclear issue and the problems on the Korean peninsula. Once again, as the representative of one of the parties directly involved with issues concerning the Korean peninsula, I would like to express my appreciation to the international community for its shared understanding and support for the position of the Korean Government.
Despite North Korea’s flagrant violation of its obligations and commitments under the Charter of the United Nations, the Korean Government and the international community are determined to make every possible effort to resolve the North Korean nuclear issue peacefully. The relevant Security Council sanctions on North Korea, in resolutions that articulate the principles of a peaceful, diplomatic and political settlement of the North Korean nuclear issue, are also part of those efforts.
Once again, here in the General Assembly, where nations pledge to act to achieve world peace and the shared prosperity of all peoples, I will make the following points very clear to North Korea and the international community. We do not desire the collapse of North Korea. We will not seek reunification by absorption or artificial means. If North Korea makes the decision, even at this juncture, to stand on the right side of history, we are ready, alongside the international community, to assist. North Korea should acknowledge all these immutable facts as soon as possible. It must immediately cease making reckless decisions that could lead to its own isolation and downfall, and choose the path of dialogue. I urge North Korea to abandon its hostile policies against other countries and to give up its nuclear weapons programme in a verifiable and irreversible way.
The efforts of the international community should also be strengthened. It must continue to respond strongly and sternly until North Korea gives up its nuclear programme of its own accord. All nations must thoroughly implement Security Council sanctions resolutions and seek new measures in the event of any further provocations by the North. It is also important to manage the situation calmly. All of our endeavours are aimed at preventing the outbreak of war and maintaining peace. In that respect, the situation surrounding the North Korean nuclear issue must be managed calmly so that tensions are not ratcheted up too far and accidental military clashes do not destroy the peace. We should all remind ourselves of the words of former United States President Ronald Reagan: “Peace is not the absence of conflict, but the ability to cope with conflict by peaceful means”.
I would like to make a special request to the States Members of the United Nations and in particular to the Security Council. In order to fundamentally resolve the North Korean nuclear issue, the basic spirit of a secure community enshrined in the Charter of the United Nations should be fulfilled on the Korean peninsula and in North-East Asia. The pillars of security in North-East Asia and multilateralism should be wisely combined.
The spirit of the United Nations is realizing global peace through multilateral dialogue. The Korean peninsula is where that spirit is most desperately needed. The realization of peace is what the United Nations was created for, what it aims for and what it is in the process of achieving. We need the United Nations to play a more active role on the Korean peninsula. The most important role the United Nations is being asked to play today is to come up with fundamental measures to end the vicious cycle of increased provocations and heightened sanctions.
I have explained our new economic map for the Korean peninsula and new vision for the northern economy many times. I believe that genuine peace and prosperity in North-East Asia will begin when the foundation for a North-East Asian economic community is solidified on one side and multilateral security cooperation comes into being on the other.
When the Olympic Games were reintroduced, in 1896, they had not been held for 1,500 years. The impetus behind their revival was the thirst for peace. The history of the modern Olympics started with the overwhelming emotion of the first Olympics, held in Athens on the Balkan peninsula, once a centre of conflict. Five months from now, the XXIII Olympic Winter Games will be held in PyeongChang, in the Republic of Korea, the first of a series to be held in North-East Asia — PyeongChang in 2018, Tokyo
in 2020 and Beijing in 2022. I hope that these three Olympics will offer an opportunity for promoting peace and economic cooperation in North-East Asia, where the remnants of the Cold War and hope for the future, as well as confrontations and cooperation, coexist. The Republic of Korea is ready to make every possible effort to that end.
I would ask members of the Assembly to imagine, for one moment, people who love peace and sports gathering from all around the world in PyeongChang, which is only 100 kilometres from the demilitarized zone, the symbol of division and confrontation on the Korean peninsula. Heads of State and Government from all corners of the world will exchange greetings of friendship and harmony. My heart fills with joy when I imagine North Korean athletes marching into the stadium during the opening ceremony, a South and North Korean joint cheering squad enthusiastically welcoming them alongside the brightly smiling faces of people from all over the world. It is not an impossible dream.
I will work wholeheartedly to turn that into a reality, in cooperation with the International Olympic Committee, up until the last minute, in order to welcome North Koreans to the PyeongChang Winter Olympics. I hope that PyeongChang will become another candle to be lit. Like the candles the Korean people held out in the face of the crisis of democracy, I believe that PyeongChang will become a candle that sheds light on peace when peace is threatened. I hope that all Member States and the United Nations will light their candles. I hope they will put their hearts and minds together to go hand in hand with peace.
Today, with that heartfelt pledge, I invite all Heads of State and Government from around the world to come to PyeongChang. The steps they take, together, will become a march for peace. I look forward to seeing them all in PyeongChang next year.